Citation Nr: 1413442	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether there is clear and unmistakable error in the April 1980, April 1982, October 2002, and March 2003 rating decisions that denied entitlement to service connection for latent schizophrenia, a nervous condition, and/or intermittent explosive personality disorder.

2.  Entitlement to an effective date prior to February 22, 2006, for the award of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Katrina Eagle, Attorney at Law



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to December 1973 and from June 1977 to April 1978.  He is the recipient of the Combat Action Ribbon and Combat Air Crewman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

The Board observes that, in his September 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In November 2012, the Veteran's attorney indicated that the Veteran wished to withdraw his hearing request and asked that his appeal move forward for review and adjudication by the Board based upon the evidence of record.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran, through his attorney, argues that he is entitled to service connection for latent schizophrenia and/or intermittent explosive personality disorder based on CUE in prior rating decisions, an effective date prior to February 22, 2006, for the award of service connection for PTSD, and an initial rating in excess of 50 percent for PTSD.

By way of background, VA received the Veteran's informal claim for service connection for latent schizophrenia on September 28, 1979.  Thereafter, VA received his formal claim for service connection for such disorder on October 3, 1979.  In an April 1980 rating decision, the RO noted that the Veteran was placed on the Temporary Disability Retired List (TDRL) for latent schizophrenia in 1973.  The diagnosis was established following extensive testing.  The December 1976 TDRL examination indicated such diagnosis by history only without indication of psychosis or neurosis.  The RO noted that, at that point, the Veteran's problem was alcoholism.  The Veteran was found fit for duty, allowed to finish requisite active service for longevity, and retired for longevity in April 1978.  The Veteran indicated no psychiatric treatment following periods of active duty.  The RO further noted that the Veteran's records for his last period of service appeared to be lacking.  Service connection for latent schizophrenia as a congenital/developmental condition and neurosis/psychosis as not shown were denied.  

In an April 1982 rating decision, the RO again denied service connection for a nervous condition.  In such decision, it was noted that a recent VA examination revealed no evidence of mental or psychological disturbances.  In an October 2002 rating decision, the RO denied service connection for latent schizophrenia and/or intermittent explosive personality disorder associated with alcohol abuse.  At such time, the RO noted that prior two final denials.  The RO further observed that the Veteran's service treatment records reflected a diagnosis of alcoholism in September 1972.  Situational anxiety was diagnosed in July 1973, later revised to latent schizophrenia in September 1973, and finally revised to habitual excessive drinking with a notation that the Veteran's symptoms were related to his drinking habits in December 1976.  In January 1982, the Veteran was noted to have an explosive personality, but no finding or diagnosis of any mental aberration or psychiatric disturbances were shown.  The RO noted that duplicate copies of service treatment records dated from September 1958 to September 1973 had previously been considered.  Additionally, the RO observed that a September 2002 VA examination diagnosed an intermittent explosive personality disorder, which was consistent with the previously diagnosed latent schizophrenia.  However, there was no  evidence or signs of underlying psychosis or schizophrenia on examination.  The RO also noted that the examiner failed to point out the relationship of the Veteran's symptoms to his history of alcohol abuse.  Thereafter, a March 2003 rating decision again denied service connection for latent schizophrenia with alcohol abuse.  

In a September 2006 rating decision, the RO awarded service connection for PTSD and assigned an initial 50 percent rating, effective February 22, 2006, and determined that no revision was warranted in the decision to deny compensation for latent schizophrenia and/or intermittent explosive personality disorder.  In regard to the latter issue, the RO determined that the aforementioned rating decisions that previously denied service connection for such disorder were not clearly and unmistakably erroneous and, therefore, no revision of such decisions were necessary.  Thereafter, the Veteran's representative challenged the assigned disability rating and effective date for PTSD and argued that such subsumed the issue of whether the decision to deny compensation for latent schizophrenia and/or intermittent explosive personality disorder was clearly and unmistakably erroneous. 

In December 2008, a Decision Review Officer drafted a tentative decision establishing service connection for latent schizophrenia, for which an initial 0 percent evaluation was assigned effective from October 3, 1979; and a 50 percent evaluation was assigned from July 31, 2002, to February 22, 2006, at which time service connection for PTSD (previously evaluated as latent schizophrenia) was established and assigned a 50 percent rating.  Prior to the promulgation of such decision, it was forwarded for an Extraordinary Award review.  In February 2009, the VA Compensation and Pension Director determined that the draft rating decision was not correct.  Therefore, the December 2008 tentative decision was never promulgated or effectuated, and no written notification of such was provided to the Veteran or his representative.  

Thereafter, a statement of the case was issued in August 2009 in which all issues were denied and the Veteran perfected his appeal by filing a timely substantive appeal (VA Form 9) in September 2009.  In this regard, the Veteran checked the box that read: "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me." The Board notes that the Veteran specifically stated that he wished to appeal his PTSD claim.  However, the Board finds that the checked box indicates that the Veteran wanted to appeal all of the issues addressed by the August 2009 statement of the case, to include the issue of whether there was CUE in the prior decisions that denied service connection for latent schizophrenia, a nervous condition, and/or intermittent explosive personality disorder.  See Evans v. Shinseki, 25 Vet. App. 7 (2011). 

On the Veteran's behalf, his attorney argues in July 2010 that he is entitled to an effective date of January 29, 1979, for the award of service connection for PTSD based on the application of 38 C.F.R. § 3.156(c) or based on CUE in the April 1980 rating decision.  In this regard, she argues that the Veteran's schizophrenia, latent type, and/or intermittent explosive disorder, and/or PTSD are three diagnoses for the same condition.  As relevant to the former argument, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R.§ 3.156(c)(1)(i).  The Veteran's attorney observes that additional service treatment and personnel records were received in November 2005, to specifically include those pertaining to the circumstances surrounding his discharge.

Regarding the latter argument, the Veteran's attorney alleges that, in the alternative, the April 1980 rating decision contained CUE as there was evidence that the Veteran had a current diagnosis of schizophrenia, latent type, as evidenced by 1973 service records, evidence that such first presented during service based on the same records, and evidence that his schizophrenia was related to military service based on the Physical Evaluation Board (PEB) findings in September 1973.  Specifically, the PEB determined that the Veteran was unfit for duty with a diagnosis of schizophrenia, latent type, that was incurred while he was entitled to receive basic pay, is not due to intentional misconduct or willful neglect, and may be permanent. 

The Veteran's attorney submitted additional argument in February 2014 alleging that the tentative December 2008 rating decision establishing service connection for latent schizophrenia, for which an initial 0 percent evaluation was assigned effective from October 3, 1979; and a 50 percent evaluation was assigned from July 31, 2002, to February 22, 2006, at which time service connection for PTSD (previously evaluated as latent schizophrenia) was established and assigned a 50 percent rating must be implemented.  In this regard, she relies on Sellers v. Shinseki, 25 Vet. App. 265 (2012) and MacKlem v. Shinseki, 24 Vet. App. 63 (2011) for the proposition that the "Extraordinary Awards" review program has been ruled invalid.  

Specifically, the United States Court of Appeals for Veterans Claims (Court) held in Sellers that VA was bound by RO decision, where decision was an authentic product of the RO adjudicative process, it contained content typical of RO rating decisions, and RO provided notice of decision to claimant and his representative consistent with statute and regulation governing decisional notice.  38 U.S.C.A. 
§ 5104(a); 38 C.F.R. § 3.103(b)(1),(f).  For an RO decision to be effective, the RO must provide notice in accordance with section 5104(a).  See 38 C.F.R. § 3.104(a) ("A decision of a duly constituted rating agency ... shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. [§ ] 5104."). Such notice must, among other things, be "provide[d]" to the claimant and the claimant's representative and include "an explanation of the procedure for obtaining review of the decision." 38 U.S.C. § 5104(a).  Id.

In the instant case, the Veteran and/or his representative was never provided with written notification of the December 2008 tentative rating decision.  However, in a September 2011 subsequent rating decision that addressed unrelated issues and was provided to the Veteran and his attorney later that month, the code sheet reflected service connection for latent schizophrenia, evaluated as noncompensably disabling from October 3, 1979, and 50 percent disabling from July 31, 2002, to February 22, 2006, at which time service connection for PTSD (previously evaluated as latent schizophrenia) was established and assigned a 50 percent rating.  

Therefore, with respect to the Veteran's claims of CUE in the prior rating decisions that denied service connection for latent schizophrenia, a nervous condition, and/or intermittent explosive personality disorder and entitlement to an earlier effective date for the award of service connection for PTSD, the Board finds that a remand is necessary in order to allow the RO to address the Veteran's attorney's arguments in the first instance.  In this regard, it does not appear that such have been considered by the RO. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The Board notes that the outcome of the aforementioned issues may affect the Veteran's claim for a higher initial rating for PTSD. Thus, the latter issue is inextricably intertwined with the Veteran's claims of CUE in the prior rating decisions that denied service connection for latent schizophrenia, a nervous condition, and/or intermittent explosive personality disorder and entitlement to an earlier effective date for the award of service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180   (1991); Parker v. Brown, 7 Vet. App. 116 (1994). Therefore, the initial rating claim must be deferred pending the readjudication of such issues.   

Furthermore, with regard to the Veteran's claim for a higher initial rating claim for PTSD, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination and invite him to identify any outstanding treatment records so as to determine the nature and severity of such disability.  In this regard, the Board notes that the most recent evidence of record is dated in 2006.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board notes that the Veteran is seriously ill with cancer.  Therefore, if he is unable to attend a VA examination, the examiner should consider whether it is feasible to conduct such examination by telephone. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his PTSD since 2006.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The Board notes that the Veteran is seriously ill with cancer.  Therefore, if he is unable to attend a VA examination, the examiner should consider whether it is feasible to conduct such examination by telephone.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the Veteran attends the examination, any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In the readjudication of such claims, the RO should specifically consider:

(A)  The application of 38 C.F.R. § 3.156(c), with specific consideration of whether the service department records received in November 2005 rendered the prior rating decisions in April 1980, April 1982, October 2002, and March 2003 rating decisions non-final in light of 38 C.F.R. § 3.156(c). 

(B)  Whether the prior rating decisions in April 1980, April 1982, October 2002, and March 2003 contained CUE in the denial of service connection for schizophrenia, latent type, a nervous condition, and/or intermittent explosive personality disorder.  Specific consideration should be given to whether the April 1980 rating decision denying service connection for schizophrenia, latent type, contained CUE based on the 1973 service records, to include the September 1973 PEB findings. 

(C)  The Court's decisions in Sellers, supra, and MacKlem, supra, invalidating the "Extraordinary Awards" review program and whether the code sheet provided to the Veteran and his attorney in connection with the unrelated September 2011 rating decision showing service connection for latent schizophrenia, evaluated as noncompensably disabling from October 3, 1979, and 50 percent disabling from July 31, 2002, to February 22, 2006, at which time service connection for PTSD (previously evaluated as latent schizophrenia) was established and assigned a 50 percent rating, constitutes written notification consistent with 38 U.S.C.A. 
§ 5104(a) and 38 C.F.R. § 3.103(b)(1),(f).

If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


